IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 290A17

                              Filed 21 September 2018.

 STATE OF NORTH CAROLINA

               v.

 MARCUS MARCEL SMITH


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 804 S.E.2d 235 (2017), reversing an order

denying defendant’s motion to suppress entered on 9 May 2016 by Judge John O.

Craig III in Superior Court, Forsyth County. On 7 December 2017, the Supreme

Court allowed petitions for discretionary review of additional issues filed by both the

State and defendant. Heard in the Supreme Court on 29 August 2018.


      Joshua H. Stein, Attorney General, by Teresa M. Postell, Assistant Attorney
      General, for the State-appellant/appellee.

      Jason Christopher Yoder for defendant-appellant/appellee.


      PER CURIAM.


      For the reasons stated in the dissenting opinion, we reverse the decision of the

Court of Appeals. With respect to the additional issues raised by the parties’ petitions

for discretionary review, we conclude that discretionary review was improvidently

allowed. Therefore, the decision of the Court of Appeals as to these matters remains

undisturbed.
                       STATE V. SMITH

                      Opinion of the Court



    REVERSED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY

ALLOWED.




                              -2-